DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
  	New rejections under 35 USC 112 are being added for the claim limitations of claims 27, 34, and 41. Therefore, this action is being made non final.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first fluid port with a first supply line and first return line coupled thereto of claim 6 and the second fluid port with second supply line and a second return line of claim 6 coupled thereto must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-4 are objected to because of the following informalities:  
Claim 2 at line 2 should read “the first hollow rod and a first end of the second hollow rod”.
Claim 3 at line 2 should read “the first hollow rod”.
Claim 4 at line 2 should read “the second hollow rod”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
Claims 6-13, 14, 27, 29-35, 41, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claim 6 requires a first cylinder cap comprising a first fluid port (lines 6-7) and a second cylinder cap comprising a second fluid port (lines 8-9). Lines 11-14 require a first supply line and a first return line both be coupled to the piston chamber via the first port. Lines 15-18 require a second supply line and a second return line both be coupled to the piston chamber via the second port.
 	In the specification as filed, there appears to be no single port in either cap to which both a supply line and return line are coupled. Turning to the drawings, regarding cap 130, applicant discloses a supply line 131 coupled to a supply port 134, and a return line 133 coupled to a separate and distinct return port 135. Thus, the supply and return lines are each coupled to their own individual ports which are separate and distinct. The same configuration is shown for cap 140 with a supply line 141 coupled to  port 144 and a return line 143 coupled to a separate port 145. Thus, the drawings do not show the claimed configuration where both a supply and a return line are coupled to the piston chamber via the same port in a cylinder cap. Regarding the specification, there appears to be no description in the specification as filed of this configuration. Paragraphs 25-28 appear to only describe the configuration as shown in the figure, not the configuration claimed in claim 6. Thus, claim 6 includes new matter.   
 	Claims 8-9 also require the first supply and first return lines to both be fluidly connected to the piston chamber via first port (singular) and the second supply and second return lines to both be fluidly connected to the piston chamber via second port (singular). Thus, claims 8-9 are rejected for the same reasons as claim 6. 
	Regarding claim 10, applicant does show supply valves 136, 146 and return valves 137, 147 located in their own distinct ports, respectively. However, there is no disclosure of a supply or return valve in a first or second fluid port as described in claim 6 above [wherein the respective cap comprises the respective port (singular) and both a supply and return line are coupled to the piston chamber via the respective port (singular)]. Thus, given the limitations of claim 6 from which claim 10 ultimately depends, claim 10 by extension is also is found to include new matter.
 	Regarding the following limitations of claims 27, 34, and 41:
 	Claim 27: wherein the packing seals remain in contact with the hollow rod when the piston moves the entire length of the hydraulic cylinder housing from one end of the hydraulic cylinder housing to an opposite end of the hydraulic cylinder housing;
 	Claim 34: wherein the packing seals remain in contact with the hollow rod when the piston moves the entire length of the hydraulic cylinder housing from one end of the hydraulic cylinder housing to an opposite end of the hydraulic cylinder housing;
 	Claim 41: wherein the packing seals remain in contact with the first hollow rod when the piston moves the entire length of the hydraulic cylinder housing from one end of the hydraulic cylinder housing to an opposite end of the hydraulic cylinder housing; wherein the packing seals remain in contact with the second hollow rod when the piston moves the entire length of the hydraulic cylinder housing from one end of the hydraulic cylinder housing to an opposite end of the hydraulic cylinder housing.
 	Given applicant’s figure, these limitations conflict with applicant’s disclosure as the piston does not move the entire length of the hydraulic cylinder housing from one end of the hydraulic cylinder housing to an opposite end of the hydraulic cylinder housing. Additionally, given applicant’s figure, the piston rod 111 would not remain in contact with all of the seals 183 if the piston were moved the entire length of the cylinder housing 106, and would not remain in contact with the seals 183 if the rod 111 were moved all the way to abut 130. Therefore, these limitations are considered new matter.

 	Dependent claims which depend from claim 6 are rejected based on their dependency.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13, 14, 27, 29-35, 41, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 6 requires a first cylinder cap comprising a first fluid port (lines 6-7) and a second cylinder cap comprising a second fluid port (lines 8-9). Lines 11-14 require a first supply line and a first return line both be coupled to the piston chamber via the first fluid port. Lines 15-18 require a second supply line and a second return line both be coupled to the piston chamber via the second fluid port.
 	In the specification as filed, there appears to be no single port in either cap to which both a supply line and return line are coupled. Turning to the drawings, regarding cap 130, applicant discloses a supply line 131 coupled to a supply port 134, and a return line 133 coupled to a separate and distinct return port 135. Thus, the supply and return lines are each coupled to their own individual ports which are separate and distinct. The same configuration is shown for cap 140 with a supply line 141 coupled to  port 144 and a return line 143 coupled to a separate port 145. Thus, the drawings do not show the claimed configuration where both a supply and a return line are coupled to the piston chamber via the same port in a cylinder cap. Regarding the specification, there appears to be no description in the specification as filed of this configuration. Paragraphs 25-28 appear to only describe the configuration as shown in the figure, not the configuration claimed in claim 6. Therefore, because the claimed subject matter is inconsistent with or conflicts with the specification disclosure, when read in light of the specification the intended scope of claim 6 is unclear. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".
 	Claims 8-9 also require the first supply and first return lines to both be fluidly connected to the piston chamber via the first fluid port (singular) and the second supply and second return lines to both be fluidly connected to the piston chamber via second fluid port (singular). Thus, claims 8-9 are rejected for the same reasons as claim 6.
 	Claim 10, which depends from claim 6 (via claims 9, 8, and 7), requires that the first and second fluid ports of claim 6 each have a supply valve or return valve disposed in the respective first and second fluid ports. Applicant does show supply valves 136, 146 and return valves 137, 147 located in their own distinct ports, respectively. However, there is no disclosure of a supply or return valve in a first or second fluid port as described in claim 6 above (wherein the respective cap comprises the respective port and both a supply and return line are coupled to the piston chamber via the respective port). Therefore, because the claimed subject matter is inconsistent with or conflicts with the specification disclosure, when read in light of the specification the intended scope of claim 10 is unclear. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).". 
 	Additionally, claim 10 does not appear to make logical sense as the claim requires a port (singular), connected to both a supply line and a return line, to have a supply valve or a return valve in the port. It is unclear how a single port with e.g. a supply valve in the port could function as a return line, and vice versa. 
 	Claim 43 requires the first fluid port and the second fluid port claimed in claim 6 to each comprise both a supply and return port. Thus, the first fluid port (singular) and second fluid port (singular) of claim 6 are later in claim 43 each changed to two ports (a first supply port and second return port). A given port cannot be both a single port (to meet the limitations of independent claim 6), and at the same time, two distinct ports (to meet the limitations of dependent claim 43). 
 	Additionally, when e.g. the first or second fluid port (singular) of claim 6 is then changed to two distinct ports in claim 43 (i.e. a first supply port and a second return port), claim 43 is also indefinite because there are no details claimed in claim 43 concerning how the first supply and first return lines are coupled to the first fluid port (which is then changed to a first supply port and a second return port) and no details concerning how concerning how e.g. the second supply and second return lines are coupled to the second fluid port (which is then changed to a first supply port and a second return port). For example, are the first supply and return lines still connected to a single fluid port (such as the first supply port), or not? One could assume e.g. the first supply line is connected to the first supply port and the first return line is connected to the second return port (as it appears to be shown in applicant’s figure). However, claim 6 requires a structure where both the first supply line and the first return line are coupled to the piston chamber via the same first fluid port (singular). A structure where the first supply line was connected to one port and the first return line was connected to a separate, distinct port (as required by claim 43) would not meet the limitations of claim 6. Therefore, the limitations of claim 43 conflict with the limitations of claim 6. In other words, satisfying the limitations of claim 43 would mean the limitations of claim 6 were not satisfied, and vice versa. The same logic holds true for the second fluid port and the corresponding second supply and second return lines. 
Regarding claim 12 at lines 3-4, the term “the fluid end
 	Regarding the following limitations of claims 27, 34, and 41:
Claim 27: wherein the packing seals remain in contact with the hollow rod when the piston moves the entire length of the hydraulic cylinder housing from one end of the hydraulic cylinder housing to an opposite end of the hydraulic cylinder housing;
Claim 34: wherein the packing seals remain in contact with the hollow rod when the piston moves the entire length of the hydraulic cylinder housing from one end of the hydraulic cylinder housing to an opposite end of the hydraulic cylinder housing;
Claim 41: wherein the packing seals remain in contact with the first hollow rod when the piston moves the entire length of the hydraulic cylinder housing from one end of the hydraulic cylinder housing to an opposite end of the hydraulic cylinder housing; wherein the packing seals remain in contact with the second hollow rod when the piston moves the entire length of the hydraulic cylinder housing from one end of the hydraulic cylinder housing to an opposite end of the hydraulic cylinder housing.
 	Given applicant’s figure, these limitations conflict with applicant’s disclosure as the piston does not move the entire length of the hydraulic cylinder housing from one end of the hydraulic cylinder housing to an opposite end of the hydraulic cylinder housing. Additionally, given applicant’s figure, the piston rod 111 would not remain in contact with all of the seals 183 if the piston were moved the entire length of the cylinder housing 106, and would not remain in contact with the seals 183 if the rod 111 were moved all the way to abut 130. Therefore, the intended scope of the claims is unclear. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".
 	Claim 37 has improper antecedent basis and lines 1-3 should read “[[a]] the first packing housing and [[a]] the first fluid end spool are integrally formed with the first fluid end, and [[a]] the second packing housing and [[a]] the second fluid end spool are integrally formed with the second fluid end”.  
	

 	Claims depending from claim 6 are rejected based on their dependency.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oklejas US 20180135606 in view of Saurwein US 4526000.
	In e.g. Fig 7A, Oklejas discloses:
 	1. (Original) A pump system, comprising: a hydraulic power end (12, 14) comprising a hydraulic cylinder (inside 12 comprising 20, 22) having a hydraulic cylinder housing (12 which corresponds to applicant’s cylinder housing 106), and a cylinder rod assembly disposed at least partially in the hydraulic cylinder housing, the cylinder rod assembly comprising: a piston 14 disposed in the hydraulic cylinder housing, a first hollow rod 50’’ (see e.g. 0055) coupled to the piston and extending from a first end of the piston and out of a first side 32 of the hydraulic cylinder, and a second hollow rod 52’’ (see e.g. 0055) coupled to the piston and extending from a second end of the piston and out of a second side 34 of the hydraulic cylinder; a first fluid end comprising a first fluid end (portion of 42 from 560A leftward in Fig 7A) disposed adjacent the first side 32 of the hydraulic cylinder; and a second fluid end comprising a second fluid end (portion of 46 from 560F rightward in Fig 7A) disposed adjacent the second side 34 of the hydraulic cylinder; a first fluid end spool (There is no definition of a fluid end spool provided in the specification as filed. The fluid end spool appears to simply be a part of the pump chamber or part of the cylinder which surrounds the piston rod. Thus, the fluid end spool could simply read on a portion of pump barrel 42 [which is a cylindrical device as per the definition below] closest to 40 e.g. the portion of pump barrel 42 rightward from 560A in Fig 7A. It is noted that the first fluid end spool can be integrally formed with other parts of the pump such as the first fluid end as in e.g. dependent claim 37.); a first packing housing (40, see packing in 0012) coupled to the first fluid end spool (where 42 meets 40 in e.g. Fig 7A), wherein the first fluid end spool (portion of 42 from 560A rightward in Fig 7A) is disposed between the first packing housing 40 and the first fluid end (portion of 42 from 560A leftward in Fig 7A) to space the first packing housing from the first fluid end (see Fig 7A); a second fluid end spool (There is no definition of a fluid end spool provided in the specification as filed. The fluid end spool appears to simply be a part of the pump chamber or part of the cylinder which surrounds the piston rod. Thus, the fluid end spool could simply read on a portion of pump barrel 46 [which is a cylindrical device as per the definition below] closest to 44 e.g. the portion of pump barrel 46 leftward from 560F in Fig 7A. It is noted that the second fluid end spool can be integrally formed with other parts of the pump such as the second fluid end as in e.g. dependent claim 37.); and a second packing housing 44 coupled to the second fluid end spool (where 46 meets 44 in Fig 7A), wherein the second fluid end spool (portion of pump barrel 46 leftward from 560F in Fig 7A) is disposed between the second packing housing 44 and the second fluid end (portion of 46 rightward from 560F in Fig 7A) to space the second packing housing from the second fluid end (see Fig 7A).
 	Due to the schematic nature of the drawings of Oklejas, it is unclear if the first and second fluid ends of Oklejas meet the limitations of a fluid end block. 
 	Saurwein discloses the use of fluid end blocks (22 including 30 and 32; and 38 including 40 and 42).
 	A simple substitution of one fluid end of a cylinder for another fluid end of a cylinder with the predictable result of routing fluid to and from a cylinder end has been held obvious as per MPEP 2143 I (B). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize fluid end blocks as taught by Saurwein in the pump of Oklejas as a simple substitution for the fluid ends of Oklejas to gain the benefit of utilizing a known fluid end for pumping fluid from cylinders.
  	










Dictionary.com definition of spool (URL: https://www.dictionary.com/browse/spool):

    PNG
    media_image1.png
    816
    846
    media_image1.png
    Greyscale



 	Regarding claims 2-4 and 37-38, Oklejas as modified above discloses:
 	2. (Original) The pump system of claim 1, wherein the piston (14 of Oklejas) of the cylinder rod assembly is coupled to a first end of the first rod (50” of Oklejas) and a first end of the second rod (52” of Oklejas) (see e.g. Fig 7A).
 	3. (Original) The pump system of claim 2, wherein the first fluid end block (22 of Saurwein as applied to Oklejas) receives a second end of the first rod (50’’ of Oklejas) of the cylinder rod assembly (see e.g. Fig 1 of Saurwein wherein both the piston rod 14 and the cylinder 18 are axially received in the fluid end block 22). 	4. (Original) The pump system of claim 3, wherein the second fluid end block (38 of Saurwein) receives a second end of the second rod (52’’ of Oklejas) of the cylinder rod assembly (see e.g. Fig 1 of Saurwein wherein the piston rod 14 and the cylinder 18 are axially received in the fluid end block 22 and the opposite end of the pump at 38 is the same configuration).
 	Regarding claim 37, as detailed above in claim 1, Oklejas as modified above discloses a first packing housing 40 and a first fluid end spool (the portion of pump barrel 42 rightward from 560A in Fig 7A), and a second packing housing 44 and a second fluid end spool (the portion of pump barrel 46 leftward from 560F in Fig 7A).
 	Regarding the limitations integrally formed with the first fluid end and integrally formed with the second fluid end, Oklejas does appear to disclose 42 and 46 being a one piece structure with the respective fluid ends, but Oklejas does not explicitly disclose a first
packing housing and a first fluid end spool integrally formed with the first fluid end, and
a second packing housing and a second fluid end spool integrally formed with the
second fluid end.
 	However, it has been held that the use of a one piece construction instead of a multi piece construction would be merely a matter of obvious engineering choice (see MPEP 2144.04 V. B.) (see also, In re Larson, 144 USPQ 347 (CCPA 1954)).	  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to integrally form each of the packing housings and the fluid end spools with the fluid ends of Oklejas as modified above to gain the benefit of reducing the number of parts required for assembly of the apparatus of Oklejas as modified above.
 	
Regarding claim 38, Oklejas as modified above discloses wherein the first fluid end block (22 of Saurwein including 30 and 32) comprises a suction inlet (104, 106 of Saurwein) of having a check valve (110, 112 of Saurwein) disposed in the suction inlet of the first fluid end block (22 of Saurwein), and wherein the second fluid end block (38 including 40 and 42) comprises a suction inlet (104 of Saurwein wherein 42 is the same as 30 as in col 4 lines 6-8 of Saurwein) having a check valve (110, 112 of Saurwein) disposed in the suction inlet of the second fluid end block (38 of Saurwein).

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oklejas US 20180135606 in view of Saurwein US 4526000 in further view of McKenzie US 3282167.
	Regarding claim 40, Oklejas as modified above does not disclose the first and second hollow rods are threaded directly to the piston.
 	McKenzie discloses attaching a piston and rods by a threaded connection (see the threaded connection between 60 and 54/56 at 58 in Fig 1, and col 2 lines 6-9).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a threaded connection as taught by McKenzie in the system of Oklejas to gain the benefit of enabling disassembly to replace or repair a worn/defective piston. 
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oklejas US 20180135606 in view of Saurwein US 4526000 in further view of Yeung US 20190011051.
 	Regarding claim 41, Oklejas as modified above does not provide any details of the seals/packing in the packing housings 40, 42. However, it would be understood that, in the same manner as applicant’s piston rods remain in contact with the packing housing as the piston rods reciprocate, the packing of the packing housing of Oklejas remains in contact with the piston rods as the piston rods reciprocate as the piston moves through its full stroke from one end of the hydraulic cylinder housing to an opposite end of the hydraulic cylinder housing. Given the lack of details disclosed by Oklejas, Oklejas as modified above does not explicitly disclose wherein the first packing housing comprises a plurality of packing seals disposed about the first hollow rod, and wherein the packing seals remain in contact with the first hollow rod when the piston moves the entire length of the hydraulic cylinder housing from one end of the hydraulic cylinder housing to an opposite end of the hydraulic cylinder housing; wherein the second packing housing comprises a plurality of packing seals disposed about the second hollow rod, and wherein the packing seals remain in contact with the second hollow rod when the piston moves the entire length of the hydraulic cylinder housing from one end of the hydraulic cylinder housing to an opposite end of the hydraulic cylinder housing. 	In Fig 30, Yeung discloses a packing housing 634 including a plurality of packing seals (32 in Figs 29-30, and see 0117, 0162-0164) disposed about the piston rod (13), and wherein the packing seals remain in contact with the piston rod when the piston rod reciprocates back and forth (see e.g. 0162 including “It typically includes a number of elastomeric, metallic, and/or composite components, and together those elements of packing 32 provide a fluid tight seal between cylinder 30 and reciprocating plunger 13”’; wherein the reciprocating plunger is sealed by the packing during reciprocation [i.e. back and forth between top dead center and bottom dead center of the stroke of the plunger]).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a plurality of packing seals in the packing housings 40 and 44 in the system of Oklejas as modified above, as taught by Yeung, to gain the benefit of using “conventional packing” as taught by Yeung in 00164.

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oklejas US 20180135606 in view of Saurwein US 4526000 in further view of Yeung US 20190011051 in further view of Trout US 20100290937.
 	Regarding claims 42, Oklejas as modified above does not provide any details of the seals/packing in the packing housings 40, 42 and thus does not disclose wherein the first packing housing comprises a plurality of packing seals disposed about the first hollow rod; and wherein the second packing housing comprises a plurality of packing seals disposed about the second hollow rod. 
 	In Fig 30, Yeung discloses a packing housing 634 including a plurality of packing seals (32 in Figs 29-30, and see 0117, 0162-0164) disposed about the piston rod 13 (see e.g. 0162 including “It typically includes a number of elastomeric, metallic, and/or composite components, and together those elements of packing 32 provide a fluid tight seal between cylinder 30 and reciprocating plunger”).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a plurality of packing seals in the packing housings 40 and 44 in the system of Oklejas as modified above, as taught by Yeung, to gain the benefit of using “conventional packing” as taught by Yeung in 00164.
 	Given the schematic type drawing of the hydraulic cylinder of Oklejas, Oklejas does not provide any details of the hydraulic cylinder housing and the end caps. Therefore, Oklejas as modified above does not explicitly disclose wherein the first packing housing is spaced apart from the hydraulic cylinder housing , and wherein the second packing housing is spaced apart from the hydraulic cylinder housing.
 	Like Oklejas, Trout discloses hydraulically powered piston pumps having a hydraulic cylinder housing (see annotated Fig 2 herein wherein the hydraulic cylinder housing corresponds to applicant’s hydraulic cylinder housing 106) and associated end caps 28.
 	A simple substitution of the hydraulic cylinder housing and associated end caps for another with the predictable result of housing a hydraulic piston assembly has been held obvious to one of ordinary skill in the art as per MPEP 2143 I (B). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use the hydraulic cylinder housing and end caps of Trout as a simple substitution for the hydraulic cylinder housing and end caps of Oklejas to gain the benefit of using a known hydraulic cylinder housing and end cap configuration used to drive piston pumps.
 	With this modification of Oklejas as modified above, Oklejas as modified above would disclose wherein the first packing housing (40 of Oklejas as modified above) is spaced apart from the hydraulic cylinder housing (40 of Oklejas is located on the end of the end cap [28 of Trout] and therefore 40 is spaced apart from the hydraulic cylinder housing [see annotated Fig 3 of Trout herein] by the end cap 28 of Trout), and wherein the second packing housing (44 of Oklejas as modified above) is spaced apart from the hydraulic cylinder housing (44 of Oklejas is located on the end of the end cap [28 of Trout] and therefore 44 is spaced apart from the hydraulic cylinder housing [see annotated Fig 3 of Trout herein] by the end cap 28 of Trout).
 	Additionally, if the spacing between the hydraulic cylinder housing and the packing housings were to be interpreted as being between the packing housings and the end caps of the hydraulic cylinder, in the embodiment shown in Figs 1-2, Trout discloses wherein the first packing housing (leftmost packing seal housing 64) is spaced apart from the hydraulic cylinder housing (see annotated Fig 2herein wherein the hydraulic cylinder housing corresponds to applicant’s hydraulic cylinder housing 106), and wherein the second packing housing (rightmost packing seal housing 64) is spaced apart from the hydraulic cylinder housing (see annotated Fig 2 herein wherein the hydraulic cylinder housing corresponds to applicant’s hydraulic cylinder housing 106). Additionally, Trout discloses an embodiment in which the packing seal housing 64 abuts the hydraulic cylinder in annotated Fig 3 herein wherein the packing housing (see annotated Fig 3 herein) is spaced apart from the hydraulic cylinder housing (see annotated Fig 2 herein wherein the hydraulic cylinder housing corresponds to applicant’s hydraulic cylinder housing 106 and annotated Fig 3 herein in which flange 64 abuts the hydraulic cylinder cap and the packing housing is offset from the end of 64).
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a space between the packing housings 40 and 44 and the end caps of the hydraulic cylinder in the system of Oklejas as modified above, as taught by Trout, to gain the benefit of eliminating or minimizing cross transfer of fluid between the hydraulic fluid and the pump fluid or a cross transfer of heat between the packing housings and the hydraulic cylinder.



    PNG
    media_image2.png
    709
    1029
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    387
    503
    media_image3.png
    Greyscale

	


Claim(s) 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saurwein US 4526000 in view of Foster US 10113567.
 	Saurwein discloses:
 	21. (Original) A pump system, comprising: a hydraulic power end comprising a hydraulic cylinder (10, 12) having a hydraulic cylinder housing (10 which corresponds to applicant’s cylinder housing 106), and a cylinder rod assembly disposed at least partially in the hydraulic cylinder housing, the cylinder rod assembly comprising: a piston 12 disposed in the hydraulic cylinder housing, and a rod 14 coupled to the piston and extending from the piston and out of a first side (right side in Fig 1) of the hydraulic cylinder (see Fig 1), wherein a first end of the rod 14 is coupled to the piston (see e.g. Fig 1); and a fluid end comprising a fluid end block (22 which receives 30 and 32), wherein a second end of the rod is received in the fluid end block (see e.g. Fig 1 wherein the cylinder 18 and the piston rod 14 are both received in 22).
 	Saurwein does not disclose a hollow rod and does not disclose wherein a cap is coupled to the second end of the hollow rod to prevent fluid flow into the hollow rod.
 	Foster discloses a hollow rod 13 and a cap 30 is coupled to the second end of the hollow rod to prevent fluid flow into the hollow rod (see e.g. weld 72 in Fig 1).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to make the piston of Saurwein hollow inside with a cap at the end, as taught by Foster, to gain the benefit of reducing the weight of the pump.
 	
 	Regarding claim 24, Saurwein as modified above discloses wherein the fluid end (22 including 30 and 32) comprises a suction inlet (104 of Saurwein) having a check valve (110, 112 of Saurwein) disposed in the suction inlet (see e.g. Fig 2 of Saurwein).

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oklejas US 20180135606 in view of Saurwein US 4526000 in further view of Foster US 10113567.
 	In Fig 1, Oklejas discloses:
 	21. (Original) A pump system, comprising: a hydraulic power end (12, 14) comprising a hydraulic cylinder 12 having a hydraulic cylinder housing (30 which corresponds to applicant’s cylinder housing 106), and a cylinder rod assembly disposed at least partially in the hydraulic cylinder housing, the cylinder rod assembly comprising: a piston 14 disposed in the hydraulic cylinder housing, and a rod 52 coupled to the piston and extending from the piston and out of a first side 34 of the hydraulic cylinder (see Fig 1), wherein a first end of the rod 52 is coupled to the piston (see Fig 1); and a fluid end comprising a fluid end (end portion of pump barrel 46 at the valves 64, 66 which receives piston 52), wherein a second end of the rod 52 is received in the fluid end (see e.g. Fig 1).
 	Due to the schematic nature of the drawings of Oklejas, it is unclear if the first and second fluid ends of Oklejas meet the limitations of a fluid end block. 
 	Saurwein discloses the use of fluid end blocks (22 receiving valves 30 and 32; and 38 receiving valves 40 and 42).
 	A simple substitution of one fluid end of a cylinder for another fluid end of a cylinder with the predictable result of routing fluid to and from a cylinder end has been held obvious as per MPEP 2143 I (B). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize fluid end blocks as taught by Saurwein in the pump of Oklejas as a simple substitution for the fluid ends of Oklejas to gain the benefit of utilizing a known fluid end for pumping fluid from pump cylinders.
 	In Fig 1, Oklejas does not disclose a hollow rod and does not disclose wherein a cap is coupled to the second end of the hollow rod to prevent fluid flow into the hollow rod.
 	Foster discloses a hollow rod 13 and a cap 30 is coupled to the second end of the hollow rod to prevent fluid flow into the hollow rod (see e.g. weld 72 in Fig 1).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to make the pistons 50 and 52 of Oklejas hollow inside with a cap at the end, as taught by Foster, to gain the benefit of reducing the weight of the pump.

 	Regarding claim 22, Oklejas as modified above discloses a packing housing 44 coupled to the hydraulic cylinder 30, and a fluid end spool (portion of pump barrel 46 from 44 to the valves 64, 66) disposed between the packing housing 44 and the fluid end (22 of Saurwein).
	Oklejas as modified above does not disclose wherein the packing housing and the fluid end spool are integrally formed with the fluid end.
 	However, it has been held that the use of a one piece construction instead of a multi piece construction would be merely a matter of obvious engineering choice (see MPEP 2144.04 V. B.) (see also, In re Larson, 144 USPQ 347 (CCPA 1954)).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to integrally form the packing housing and the fluid end spool with the first fluid end of Oklejas as modified above to gain the benefit of reducing the number of parts required for assembly of the apparatus of Oklejas as modified above.

 	Regarding claim 23, Oklejas modified above discloses a packing housing 44 and a fluid end spool (portion of pump barrel 46 from 44 to the valves 64, 66) and a fluid end (22 of Saurwein).
	Oklejas as modified above does not disclose wherein the packing housing and the fluid end spool are integrally formed with the fluid end.
 	However, it has been held that the use of a one piece construction instead of a multi piece construction would be merely a matter of obvious engineering choice (see MPEP 2144.04 V. B.) (see also, In re Larson, 144 USPQ 347 (CCPA 1954)).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to integrally form the packing housing and the fluid end spool with the first fluid end of Oklejas as modified above to gain the benefit of reducing the number of parts required for assembly of the apparatus of Oklejas as modified above.
 	

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saurwein US 4526000 in view of Foster US 10113567 in further view of McKenzie US 3282167.
	Regarding claim 26, Saurwein as modified above by Foster does disclose the hollow rod (rod of Saurwein made hollow inside as taught by Foster) is coupled to the piston 12, but does not disclose the hollow rod being threaded directly to the piston.
 	McKenzie discloses attaching a piston and rods by a threaded connection (see the threaded connection between 60 and 54/56 at 58 in Fig 1, and col 2 lines 6-9).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a threaded connection as taught by McKenzie in the system of Saurwein to gain the benefit of enabling disassembly to replace or repair a worn/defective piston. 

Claim(s) 21 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashton US 4653986 in view of Foster US 10113567 in further view of Trout US 20100290937.
 	Ashton discloses:
 	21. (Original) A pump system, comprising: a hydraulic power end (comprising 56, 57) comprising a hydraulic cylinder (inside 57) having a hydraulic cylinder housing (57 which corresponds to applicant’s cylinder housing 106), and a cylinder rod assembly disposed at least partially in the hydraulic cylinder housing, the cylinder rod assembly comprising: a piston 56 disposed in the hydraulic cylinder housing, and a rod 58 coupled to the piston and extending from the piston and out of a first side of the hydraulic cylinder (left side in Fig 1 at 74), wherein a first end of the rod is coupled to the piston (see e.g. Fig 1); and a fluid end (55, 77) comprising a fluid end block (77), wherein a second end of the rod is received in the fluid end (see e.g. Fig 1).
 	Ashton does not disclose a hollow rod and does not disclose wherein a cap is coupled to the second end of the hollow rod to prevent fluid flow into the hollow rod.
 	Foster discloses a hollow rod 13 and a cap 30 is coupled to the second end of the hollow rod to prevent fluid flow into the hollow rod (see e.g. weld 72 in Fig 1).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to make the piston of Ashton hollow inside with a cap at the end, as taught by Foster, to gain the benefit of reducing the weight of the pump.
 	Regarding the limitation “fluid end block”, Ashton discloses a fluid end block 77 but does not disclose the rod extends into the fluid end block.
 	However, Trout discloses the use of a combination cylinder and cylinder head in the form of a fluid end block 38 into which a piston rod 34 extends.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious utilize a fluid end block as a simple substitution for the cylinder 55 and head 77 of Ashton to gain the benefit of using a one piece structure to reduce the number of parts required for assembly.
 	
Regarding claim 27, Ashton as modified above discloses a packing housing (see packing housing in annotated Fig 1 herein which houses rod packing 94 which is identical to packing 93 in Fig 2 as in “A rod packing 93 is provided in header member 73, and an identical rod packing 94 is provided in header member 76” in col 7 lines 1-3) comprising a plurality of packing seals (see annotated Fig 2 herein) disposed about7465351_1Page 6PATENTSerial No. 17/586,459Atty. Dkt. No. FETI/0272US the hollow rod 58, and wherein the packing seals remain in contact with the hollow rod when the piston moves the entire length of the hydraulic cylinder housing from one end of the hydraulic cylinder housing to an opposite end of the hydraulic cylinder housing (see 94 in Fig 1 and the identical packing seals 93 in annotated Fig 2 herein which seal the rod 58 as the rod reciprocated through its entire stroke).
	
 	Regarding claim 28, Ashton discloses a packing housing (see packing housing in annotated Fig 1 herein which houses rod packing 94 which is identical to packing 93 in Fig 2 as in “A rod packing 93 is provided in header member 73, and an identical rod packing 94 is provided in header member 76.” in col 7 lines 1-3) disposed between the hydraulic cylinder (inside 57) and the fluid end (fluid end 55, 77 of Ashton as modified by Trout into a block style cylinder and cylinder head), wherein the packing housing comprises a plurality of packing seals (see annotated Fig 2 herein) disposed about the hollow rod (rod 58 of Ashton made hollow inside as taught by Foster), and wherein the packing housing is spaced apart from the hydraulic cylinder housing (packing housing in annotated Fig 1 herein is spaced apart from 57 as in Figs 1-2). 	

    PNG
    media_image4.png
    490
    1243
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    451
    468
    media_image5.png
    Greyscale

Closeup view of Fig 2 of Ashton

Claim(s) 6-9, 11, 14 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamatani US 4512151 in view of Rosth US 20140123633.
 	Yamatani discloses:
 	6. (Original) A pump system, comprising: Page 2 7331548_1PATENT Serial No. 17/586,459 
 	Atty. Dkt. No. FETI/0272US a hydraulic power end comprising a hydraulic cylinder (inside 1) having a hydraulic cylinder housing 1, and a cylinder rod assembly disposed at least partially in the hydraulic cylinder housing, the cylinder rod assembly comprising a piston 2 disposed in a piston chamber of the hydraulic cylinder housing; a hydraulic fluid circuit comprising: a first supply line 3 coupled to the piston chamber of the hydraulic cylinder housing on a first side of the piston, a first return line 5 coupled to the piston chamber of the hydraulic cylinder housing on the first side of the piston, a second supply line 4 coupled to the piston chamber of the hydraulic cylinder housing on a second side of the piston, a second return line 6 coupled to the piston chamber of the hydraulic cylinder housing on the second side of the piston; a first fluid end (leftmost 7) that receives a first end of the cylinder rod assembly; and a second fluid end (rightmost 7) that receives a second end of the cylinder rod assembly.  
Yamatani does disclose providing pressurized fluid into 4 and 5 (see col 2 lines 3-5 and 16-19) but does not specifically specify the use of a pump. Thus, Yamatani does not disclose one or more pumps coupled to supply a hydraulic fluid to the first supply line and the second supply line.
In Fig 1, Rosth discloses a hydraulic cylinder control system including the components: a pump 2 controlled by a controller 18 to supply a hydraulic fluid from a reservoir 3 to a valve controlled supply line at each end of the hydraulic cylinder 1 (see lines at valves 14 and 15) and a valve controlled return line at each end of the hydraulic cylinder 1 (see lines at valves 16 and 17) wherein the return lines are connected to the reservoir 3.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to the hydraulic cylinder control system with the components listed above as taught by Rosth in the system off Yamatani to gain the benefit utilizing a known pressurized fluid source for a hydraulic cylinder.
Yamatani discloses first and second cylinder caps coupled to the ends of the cylinder housing 1 (see annotated Fig 1 herein), but because of the schematic view of lines 3-6 Yamatani does not appear to disclose wherein the first cylinder cap comprises a first fluid port and wherein the second cylinder cap comprises a second fluid port.
 
    PNG
    media_image6.png
    303
    606
    media_image6.png
    Greyscale

However, Yamatani does disclose the use of a cylinder cap with a single port for connecting an inlet line 18 and outlet line 19 to the cap (see the right side of Fig 1 wherein the left side of Fig 1 also has this arrangement). 
This modification is obvious according to the following rationales of MPEP 2143 I:
(A) Combining prior art elements according to known methods (connecting inlet and outlet lines to a cylinder according to a connection method disclosed by Yamatani) to yield predictable results (to yield the predictable result of supplying and removing fluid from a cylinder);
(B) Simple substitution of one known element for another (substituting one known inlet/outlet connection arrangement for a cylinder with another known inlet/outlet connection arrangement) to obtain predictable results (to obtain the predictable result of supplying and removing fluid from a cylinder);
(C) Use of known technique (a known inlet/outlet connection arrangement for a cylinder) to improve similar devices (another cylinder) in the same way (improve e.g. by reducing the required length of the cylinder compared to locating the connections of the side of the cylinder rather than the cap of the cylinder);
(D) Applying a known technique (a known inlet/outlet connection arrangement for a cylinder) to a known device (another cylinder) ready for improvement to yield predictable results (to yield the predictable result of supplying and removing fluid from a cylinder);
 Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a port in each of the first and second caps to connect the first inlet 3 & first outlet 5, and second inlet 4 & second outlet 6 to the first and second caps, respectively (as taught by Yamatani in Fig 1 in the rightmost and leftmost cylinder caps) to gain the benefit of reducing the axial length of the hydraulic cylinder 1 by disposing the ports on the cap rather than on the side of the cylinder 1. 
	With this modification of Yamatani, the first inlet 3 & first outlet 5, and second inlet 4 & second outlet 6 would each be connected to the first and second cylinder caps, respectively, via a port as taught by Yamatani in Fig 1 in the rightmost and leftmost cylinder caps.
Regarding claim 7, Yamatani as modified above discloses wherein the hydraulic fluid circuit further comprises one or more reservoirs (see 3 of Rosth) to receive the hydraulic fluid from the first return line and the second return line (5, 6 of Yamatani).
	Regarding claim 8, Yamatani as modified above discloses wherein the hydraulic fluid circuit further comprises: a first supply valve (14 of Rosth) along the first supply line that, when open, supplies the hydraulic fluid via the first fluid port to the piston chamber on the first side of the piston; and a second supply valve (15 of Rosth) along the second supply line that, when open, supplies the hydraulic fluid via the second fluid port to the piston chamber on the second side of the piston (see Fig 1 of Rosth).  
 	Regarding claim 9, Yamatani as modified above discloses wherein the hydraulic fluid circuit further comprises: a first return valve (16) along the first return line that, when open, returns the hydraulic fluid from the piston chamber on the first side of the piston via the first fluid port to the one or more reservoirs; and a second return valve (17) along the second return line that, when open, returns the hydraulic fluid from the piston chamber on the second side of the piston via the second fluid port to the one or more reservoirs (see Fig 1 of Rosth).
  	Regarding claim 11, Yamatani as modified above discloses a controller (18 of Rosth) coupled to each of the one or more pumps (2 of Rosth), the first supply valve (14 of Rosth), the second supply valve (15 of Rosth), the first return valve (16 of Rosth), and the second return valve (17 of Rosth) (see dotted lines in Fig 1 of Rosth).
 	  Regarding claim 14, Yamatani as modified above discloses wherein the first end of the cylinder rod assembly comprises a first rod coupled (leftmost 8 of Yamatani) to the piston and extending from the first side of the piston and out of a first side of the hydraulic cylinder housing and through the first cylinder cap (see annotated Fig 1 of Yamatani herein), wherein the second end of the cylinder rod assembly comprises a second rod (rightmost 8 of Yamatani) coupled to the piston and extending from the second side of the piston and out of a second side of the hydraulic cylinder housing and through the second cylinder cap (see annotated Fig 1 of Yamatani herein), wherein the first fluid end (leftmost 7 of Yamatani) receives the first rod that extends out of the hydraulic cylinder housing (see Fig 1 of Yamatani), and wherein the second fluid end (rightmost 8 of Yamatani) receives the second rod that extends out of the hydraulic cylinder housing (see Fig 1 of Yamatani).
	31. (New) The pump system of claim 6, wherein the first fluid end comprises a suction inlet having a check valve (20 of Yamatani) disposed in the suction inlet (18 of Yamatani).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamatani US 4512151 in view of Rosth US 20140123633 in further view of McBride US 20110131966.
 	Regarding claim 12, Yamatani as modified above discloses wherein the controller is configured to open the first supply valve and the second return valve while the second supply valve and the first return valve are closed to move the piston in a first direction toward the fluid end block (The valves of Rosth are independently controllable as in “ Each of said first to fourth control valves 14-17 is individually controlled by a control unit 18”in 0036 of Rosth. It would be understood by one of ordinary skill in the art that the return valve on one side of the piston would be opened when the supply valve on the other side of the piston was opened to move the cylinder in the direction of the opened return line.). 	Regarding claim 13, Yamatani as modified above discloses wherein the controller is further configured to open the second supply valve and the first return valve while the first supply valve and the second return valve are closed to move the piston in a second direction that is opposite of the first direction (The valves of Rosth are independently controllable as in “ Each of said first to fourth control valves 14-17 is individually controlled by a control unit 18”in 0036 of Rosth. It would be understood by one of ordinary skill in the art that the return valve on one side of the piston would be opened when the supply valve on the other side of the piston was opened to move the cylinder in the direction of the opened return line.). 	Thus it is believed that one of ordinary skill in the art would recognize that Yamatani as modified by Rosth would meet the limitations of claims 12-13. In the event Yamatani as modified by Rosth was deemed to not meet the limitations of claims 12-13, the examiner could turn to McBride.
 	Regarding claim 12, McBride discloses opening the first supply valve (145 of McBride) and the second return valve (160 of McBride) while the second supply valve (150 of McBride) and the first return valve (155 of McBride) are closed to move the piston in a first direction toward the fluid end block (see e.g. Fig 1 of McBride). 	Regarding claim 13, McBride discloses opening the second supply valve (150 of McBride) and the first return valve (155 of McBride) while the first supply valve (145 of McBride) and the second return valve (160 of McBride) are closed to move the piston in a second direction that is opposite of the first direction (see e.g. Fig 2 of McBride).
 	Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to configure the controller of Yamatani as modified above by Rosth to control the valves in the manner claimed in claims 12-13 as taught by McBride to gain the benefit of reciprocating the piston of the hydraulic cylinder of Yamatani back and forth.

Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamatani US 4512151 in view of Rosth US 20140123633 in further view of Oklejas US 20180135606.
 	Regarding claim 29, Yamatani as modified above discloses packing (see col 1 lines 54-55) and the fluid end (leftmost 7). Half of the fluid end nearest to the cylinder can be considered a fluid end spool (as per the definition of a spool [herein] being a cylindrical device), and the other half can be considered a fluid end wherein the fluid end and the fluid end spool are integrated.  
 	However, no details of the packing housing are provided by Yamatani and thus Yamatani does not disclose a packing housing. 
 	Oklejas discloses a packing housing 40 coupled to the hydraulic cylinder 12, and a fluid end spool (There is no definition of a fluid end spool provided in the specification as filed. The fluid end spool appears to simply be a part of the pump chamber or part of the cylinder which surrounds the piston rod. Thus, the fluid end spool could simply read on a portion of pump barrel 42 [which is a cylindrical device as per the definition below] closest to 40 e.g. the portion of pump barrel 42 rightward from 560A in Fig 7A. It is noted that the first fluid end spool can be integrally formed with other parts of the pump such as the first fluid end as in e.g. dependent claim 37.) disposed between the packing housing 40 and the first fluid end (portion of 42 from 560A leftward in Fig 7A).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a packing housing as taught by Oklejas in the system of Yamatani as modified above to gain the benefit of sealing the cylinder.
 	Regarding the limitations wherein the packing housing and the fluid end spool are integrally formed with the first fluid end, Oklejas does not disclose this integral forming.
 	However, it has been held that the use of a one piece construction instead of a multi piece construction would be merely a matter of obvious engineering choice (see MPEP 2144.04 V. B.) (see also, In re Larson, 144 USPQ 347 (CCPA 1954)).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to integrally form the packing housing and the fluid end spool with the first fluid end of Yamatani as modified above to gain the benefit of reducing the number of parts required for assembly of the apparatus of Yamatani as modified above.
	Regarding claims 30, Yamatani as modified above discloses packing (see col 1 lines 54-55) and the fluid end (leftmost 7). Half of the fluid end nearest to the cylinder can be considered a fluid end spool (as per the definition of a spool [herein] being a cylindrical device), and the other half can be considered a fluid end wherein the fluid end and the fluid end spool are integrated.  
 	However, no details of the packing housing are provided by Yamatani and thus Yamatani does not disclose a packing housing. 
Oklejas discloses a packing housing 40 coupled to the hydraulic cylinder 12, and a fluid end spool (There is no definition of a fluid end spool provided in the specification as filed. The fluid end spool appears to simply be a part of the pump chamber or part of the cylinder which surrounds the piston rod. Thus, the fluid end spool could simply read on a portion of pump barrel 42 [which is a cylindrical device as per the definition below] closest to 40 e.g. the portion of pump barrel 42 rightward from 560A in Fig 7A. It is noted that the first fluid end spool can be integrally formed with other parts of the pump such as the first fluid end as in e.g. dependent claim 37.) disposed between the packing housing 40 and the first fluid end (portion of 42 from 560A leftward in Fig 7A).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a packing housing as taught by Oklejas in the system of Yamatani as modified above to gain the benefit of sealing the cylinder.
 	Regarding the limitations a packing housing and a fluid end spool integrally formed with the first fluid end, Yamatani as modified above does not disclose this integral forming.
 	However, it has been held that the use of a one piece construction instead of a multi piece construction would be merely a matter of obvious engineering choice (see MPEP 2144.04 V. B.) (see also, In re Larson, 144 USPQ 347 (CCPA 1954)).	  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to integrally form the packing housing and the fluid end spool with the first fluid end of Yamatani as modified above to gain the benefit of reducing the number of parts required for assembly of the apparatus of Yamatani as modified above. 	 	
	Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamatani US 4512151 in view of Rosth US 20140123633 in further view of Walsh US 1465658.
 	Regarding claim 32, Yamatani as modified above does not disclose the cylinder rod assembly comprises a hollow rod, and regarding claim 33, Yamatani as modified above does not disclose any details of the connection between the piston and the piston rod and thus does not disclose the hollow rod is threaded directly to the piston. 
 	Walsh discloses hollow piston rods attached to a piston and rods by a threaded connection (see the hollow rod 28 threaded to piston 30 via threads 29).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a hollow piston rod and a threaded connection as taught by Walsh in the system of Yamatani as modified above to gain the benefit of reducing weight of the piston rod and enabling disassembly to replace or repair a worn piston via a threaded connection. 
 	

Note regarding claims 10, and 34-35
Given the limitations of claim 6 and 34 [which are considered new matter as per the 112(a) rejections above], the examiner used the Yamatani reference. Given the Yamatani reference, the limitations of claims 10, and 34-35 were not considered obvious modifications of Yamatani and thus claims 10, 29-30, and 34-35 were not rejected with prior art. However, it is noted that if the new matter were removed from claim 6, the examiner may be able to reject claims 10, 29-30, and 34-35 using prior art references. With this office action, claims 10, and 34-35 are rejected under 112(a) as detailed above.

Response to Arguments
 	Regarding applicant’s arguments concerning the 112 rejections, applicant points out the cylinder housing is referred to in the specification as being element 106 (and not caps 130, 140). Thus, 106 is spaced apart from the packing housings as in applicant’s figure. Thus, applicant’s arguments are persuasive. The examiner notes that given this understanding concerning the cylinder housing being element 106, claims 27, 34, and 41 are objected to clarify the stroke is not the entire length of the cylinder housing 106 but rather the piston chamber of the cylinder housing. 

Applicant argues:
Independent claim 1 has been amended at least in part to recite "wherein the first fluid end spool is disposed between the first packing housing and the first fluid end to 51_1 Page 11 Serial No. 17/586,459Atty. Dkt. No. FETI/0272USspace the first packing housing from the first fluid end" and "wherein the second fluid end spool is disposed between the second packing housing and the second fluid end to space the second packing housing from the second fluid end."


Independent claim 6 has been amended at least in part to recite "a first cylinder cap coupled to one end of the hydraulic cylinder housing, wherein the first cylinder cap comprises a first fluid port" and "a second cylinder cap coupled to an opposite end of the hydraulic cylinder housing, wherein the second cylinder cap comprises a second fluid port." 


Independent claim 21 has been amended at least in part to recite "wherein a cap is coupled to the second end of the hollow rod to prevent fluid flow into the hollow rod." 


The Examiner has cited several references that illustrate "pumping-type" systems, however, Applicant submits that the reference as cited by the Examiner do not disclose the arrangement of features as recited in amended independent claims 1, 6, and 21, and/or would require an amount of modification and redesign that could not otherwise be achieved without the use of hindsight. Applicant submits that the references as cited by the Examiner do not anticipate or render obvious each and every element of amended independent claims 1, 6, and 21, and claims dependent therefrom. Withdrawal of the rejections is respectfully requested. 

Examiner’s answer: 
Applicant’s arguments are not specific to any particular references. Applicant appears to simply state that the claims as amended are not taught by the previously cited references. However, as detailed above in the claim rejections, the previously cited references in addition to newly cited references do in fact disclose the limitations of the newly amended claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746